

Exhibit 10.4


RESTRICTED STOCK RIGHTS
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN


2012 TERMS AND CONDITIONS


The following terms and conditions apply to the Restricted Stock Rights (the
“RSRs”) granted in 2012 by Ryder System, Inc. (the “Company”) under the Ryder
System, Inc. 2005 Equity Compensation Plan (the “Plan”), as specified in the
Restricted Stock Rights Award Notification (the “Notification”), to which these
terms and conditions are appended. Certain terms of the RSRs, including the
number of shares of Ryder common stock underlying the RSRs, are set forth in the
Notification. The Compensation Committee of the Company’s Board of Directors
(the “Committee”) shall administer the RSRs in accordance with the Plan.
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Plan or in the Notification.


1.
General. Each RSR represents the right to receive one Share on a future date; on
the terms and conditions set forth herein, in the Notification and in the Plan,
the applicable terms, conditions and other provisions of which are incorporated
by reference herein (collectively, the “Award Documents”). A copy of the Plan
and the documents that constitute the “Prospectus” for the Plan under the
Securities Act of 1933, have been delivered to the Participant prior to or along
with delivery of the Notification. In the event there is an express conflict
between the provisions of the Plan and those set forth in any other Award
Document, the terms and conditions of the Plan shall govern.



The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the RSRs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her RSRs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determination made by the Committee relating to the RSRs shall be final and
binding on the Participant, his or her beneficiaries and any other person
    having or claiming an interest under the Plan.


2.
Delivery of Shares. Subject to Sections 3 and 4 below, the RSRs will vest
pursuant to the vesting schedule set forth in the Notification Letter, provided
the Participant is, on the relevant vesting date, and has been from the date of
grant of the RSRs to the relevant vesting date, continuously employed by the
Company or one of its Subsidiaries. For purposes of these terms and conditions,
the Participant shall not be deemed to have terminated his or her employment
with the Company and its Subsidiaries if he or she is then employed by the
Company or another Subsidiary without a break in service.



Upon vesting, the Shares subject to the vested RSRs will be transferred to an
account held in the name of the Participant by the Company’s independent stock
plan administrator and the Participant will receive notice of such transfer
together with all relevant account details.


3.
Termination of RSRs; Forfeiture. The RSRs will be cancelled upon or following
the termination of the Participant’s employment with the Company and its
Subsidiaries as described below.



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary:
All




--------------------------------------------------------------------------------



outstanding RSRs will be forfeited and the Participant will not have any right
to delivery of Shares that did not vest prior to such termination. If the
Participant’s employment is terminated by the Company or a Subsidiary for Cause,
then the Company shall have the right to reclaim and receive from the
Participant any Shares delivered to the Participant pursuant to Section 2 within
the one year period before the date of the Participant’s termination of
employment, or to the extent the Participant has transferred such Shares, the
equivalent after-tax value thereof (as of the date the Shares were transferred
by the Participant) in cash.


(b)
Termination by Reason of Death, Disability or Retirement: A prorated portion of
the RSRs shall vest, calculated as follows: (A) the total number of RSRs
awarded, multiplied by a fraction (and rounded down to the nearest whole Share),
the numerator of which shall be the number of days from the date of grant of the
RSRs to the date of death, Disability or Retirement, as the case may be, and the
denominator of which shall be the number of days from the date of grant of the
RSRs to the last scheduled vesting date for the RSRs set forth in the
Notification Letter, less (B) the number of RSRs already vested at the time of
the Participant’s death, Disability or Retirement, as the case may be. Shares
equal to the prorated number of RSRs that so vest will be delivered to the
Participant (or his or her Beneficiary, in the event of death) within 10 days
following the date of death, Disability or Retirement, as the case may be.



(c)
Proscribed Activity: If, during the Proscribed Period but prior to a Change of
Control, the Participant engages in a Proscribed Activity, then the Company
shall have the right to reclaim and receive from the Participant all Shares
delivered to the Participant pursuant to Section 2 during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the after-tax equivalent value thereof (as of the date the Shares were
transferred by the Participant) in cash.



4.
Change of Control. Notwithstanding anything contained herein to the contrary,
unless otherwise determined by the Committee prior to a Change of Control, all
outstanding RSRs will become fully vested immediately prior to any such Change
of Control. Upon the occurrence of a Change of Control, all Shares subject to
RSRs, which are no longer subject to a substantial risk of forfeiture, will be
delivered to the Participant in accordance with Section 2 above; provided that
such Change of Control constitutes a change “in ownership” or “effective
control” or a change in the “ownership of a substantial portion of the assets”
of the Company under Section 409A of the Code and the rulings and regulations
issued thereunder (any such transaction, a “409A Compliant CIC”). In the event
that such Change of Control does not constitute a 409A Compliant CIC (any such
transaction, a “Non-409A Compliant CIC”), to the extent that the RSRs are no
longer subject to a substantial risk of forfeiture, each RSR will be converted
into a right to receive a cash payment equal to the Fair Market Value of a Share
on the date on which the Change of Control occurs. Such cash payment will be
distributed to the Participant on the earlier of the otherwise applicable
distribution date set forth in the Notification Letter and the Participant’s
separation from service (as defined by Section 409A of the Code).



To the extent (i) a Participant’s employment was terminated by the Company other
than for Cause or Disability within the 12 months prior to the date on which the
Change of Control occurred, (ii) during such 12 month period the Participant did
not engage in a Proscribed Activity, and (iii) the Committee determines, in its
sole and absolute discretion, that the decision related to such termination was
made in contemplation of the Change of Control, then upon the Change of Control,
the Participant will become entitled to a cash payment equal to the product of:
the Fair Market



--------------------------------------------------------------------------------



Value of a Share on the date of the Change of Control and the number of Shares
to which the Participant would otherwise have been entitled pursuant to the
preceding paragraph on the date of the Change of Control if the Participant’s
employment had continued until the date of the Change of Control. In the event
of a 409A Compliant CIC, such cash payment will be made in a lump sum on the
date on which the Change of Control occurs. In the event a Non-409A Compliant
CIC occurs, the cash payment will be distributed to the Participant on the first
anniversary of the Participant’s separation from service.


In the event of a Non-409A Compliant CIC, then immediately prior to or in
connection with the consummation of the Change of Control, the Company shall pay
into one or more trust(s) (the “Trust(s)”) established between the Company and
any financial institution with assets in excess of $100 million selected by the
Company prior to the Change of Control, as trustee (the “Trustee”), such amounts
as are required in order to fully pay the amounts payable pursuant to this
Section 4 or as are otherwise required pursuant to the terms of the Trust(s),
with payment to be made in cash or cash equivalents. Thereafter, all amounts
payable pursuant to this Section 4 shall be paid out of the Trust(s); provided,
however, that the Company shall retain liability for and pay the applicable
Participant any amounts or provide for such other benefits due the Participant
under the Plan for which there are insufficient funds in the Trust(s), for which
no funding of the Trust(s) is required, or in the event that the Trustee fails
to make timely payment.


5.
Rights as a Shareholder; Dividend Equivalents. The Participant will not have the
rights of a shareholder of the Company with respect to Shares subject to the
RSRs until such Shares are actually delivered to the Participant. At the time
Shares are delivered to the Participant pursuant to Section 2, the Company will
make a cash payment equal to the product of (i) the number of Shares delivered,
and (ii) the aggregate dividends paid on a Share during the period from the date
of grant of the award until the date the Shares are delivered.

  
6.
U.S. Federal, State and Local Income Tax Withholding. The RSRs will not be
taxable until the Shares are delivered. The Shares when delivered will be
taxable to the Participant at their then Fair Market Value as ordinary income,
subject to wage-based withholding and reporting. The Company will satisfy this
withholding obligation by reducing the number of Shares to be delivered to the
Participant in an amount sufficient to satisfy the withholding obligations due
(based on the Fair Market Value of the Shares on the vesting date for the
related RSRs), provided that the Participant may elect to satisfy all or part of
the withholding tax obligation in cash or its equivalent by (i) delivering to
the Company a written election form satisfactory to the Company to that effect
prior to the vesting date for the related RSRs and (ii) delivering the cash or
cash equivalent to the Company no later than the vesting date for the related
RSRs. The payment of cash dividend equivalents will be taxable to the
Participant as ordinary income when paid, subject to wage-based withholding and
reporting. This Section 6 shall only apply with respect to the Company’s U.S.
federal, state and local income tax withholding obligations. The Company may
satisfy any tax obligations it may have in any other jurisdiction in any manner
it deems, in its sole and absolute discretion, to be necessary or appropriate.



7.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board of Directors, officer, or employee of the Company arising
out of or in connection with the RSRs or the Award Documents, must be brought
within three years from the date of the act or omission in respect of which such
right of action arises. The RSRs and the Award Documents shall be governed by
the laws of the State of Florida, without giving effect to principles of
conflict of laws, and construed accordingly.



8.
No Employment Right. Neither the grant of the RSRs nor any action taken
hereunder shall be




--------------------------------------------------------------------------------



construed as giving any employee or any Participant any right to be retained in
the employ of the Company. The Company is under no obligation to grant RSRs
hereunder. Nothing contained in the Award Documents shall limit or affect in any
manner or degree the normal and usual powers of management, exercised by the
officers and the Board of Directors or committees thereof, to change the duties
or the character of employment of any employee of the Company or to remove the
individual from the employment of the Company at any time, all of which rights
and powers are expressly reserved.


9.
No Assignment. A Participant’s rights and interest under the RSRs may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the RSRs or the Award
Documents.



10.
Unfunded Plan. Any shares or other amounts owed under the RSRs shall be
unfunded. The Company shall not be required to establish any special or separate
fund, or to make any other segregation of assets, to assure delivery or payment
of any earned amounts.



11.
Definitions.



(a)
“Cause” shall have the meaning set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, or, if none
exists, shall mean a determination of “Cause” under any applicable Severance
Plan, as in effect on the date of grant of the RSRs. Notwithstanding the
foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change of Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.



(b)
“Change of Control” occurs when:



(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) (a
“Person”) becomes the beneficial owner, directly or indirectly, of 30% or more
of the combined voting power of the Company’s outstanding voting securities
ordinarily having the right to vote for the election of directors of the
Company; provided, however, that for purposes of this subparagraph (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan or plans (or related trust) of the
Company and its subsidiaries and affiliates or (B) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subparagraph (iii) below;



(ii)
the individuals who, as of January 1, 2007, constituted the Board of Directors
of the Company (the “Board” generally and as of January 1, 2007 the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2007,
whose election, or nomination for election, was approved by a vote of the
persons comprising at least a majority of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act (as in effect on
January 23, 2000)) shall be, for purposes of this Plan, considered as though
such person were a member of the




--------------------------------------------------------------------------------



Incumbent Board;


(iii)
there is a reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities ordinarily having the right to vote for the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or plans
(or related trust) of the Company or such corporation resulting from such
Business Combination and their subsidiaries and affiliates) beneficially owns,
directly or indirectly, 30% or more of the combined voting power of the then
outstanding voting securities of the corporation resulting from such Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination;



(iv)
there is a liquidation or dissolution of the Company approved by the
shareholders; or



(v)    there is a sale of all or substantially all of the assets of the Company.




(c)
“Disability” means (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; (ii) the Participant is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan of the Company;
or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.



(d)
“Proscribed Activity” means any of the following:



(i)
the Participant’s breach of any written agreement between the Participant and
the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement;



(ii)
the Participant’s direct or indirect unauthorized use or disclosure of
confidential




--------------------------------------------------------------------------------



information or trade secrets of the Company or any Subsidiary, including, but
not limited to, such matters as costs, profits, markets, sales, products,
product lines, key personnel, pricing policies, operational methods, customers,
customer requirements, suppliers, plans for future developments, and other
business affairs and methods and other information not readily available to the
public;


(iii)
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business competitive directly or indirectly with the business
conducted by the Company or its Subsidiaries in any geographic area where such
business of the Company or its Subsidiaries is conducted, provided that the
Participant’s investment in 1% or less of the outstanding capital stock of any
corporation whose stock is listed on a national securities exchange shall not be
treated as a Proscribed Activity;



(iv)
the Participant’s direct or indirect, either on the Participant’s own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;



(v)
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;



(vi)
the Participant’s making of any remarks disparaging the conduct or character of
the Company or any of its Subsidiaries, or their current or former agents,
employees, officers, directors, successors or assigns; or



(vii)
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment with the Company or
any Subsidiary.            



(e)
“Proscribed Period” means the period beginning on the date of termination of
Participant’s employment and ending on the later of (A) the one year anniversary
of such termination date or (B) if the Participant is entitled to severance
benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.



(f)
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 10 years of service, or upon or following attainment of age
65 without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.




--------------------------------------------------------------------------------





12.
Other Benefits. No amount accrued or paid under the RSRs shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.








